UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

JANE DOE,

Plaintiff,
Civil Action No. 16-8640 (MAS) (DEA)
v.
MEMORANDUM ORDER
VINCENT T. ARRISI, et al.,

 

Defendants.

 

This matter comes before the Court on correspondence from the State (ECF No. 102) and
Plaintiff(ECF No. 103) regarding N.J.S.A. 26:8-40.12, as amended by Senate Bill No. 478, which
became effective on February l, 2019. The Court also held a telephonic status conference on
February 7, 2019. (ECF No. 105.)

The State contends that N.J.S.A. 26:8»40.12, as amended by Senate Bill No. 478, provides
Plaintiff with the request she sought in her Amended Complaint, and therefore, the matter is moot.
(State Correspondence 1-3, ECF No. 102.) The State also argues Plaintiff has failed to demonstrate
she is entitled to damages, and alternatively, Plaintiff has abandoned such a request. (Id.) Plaintiff
disagrees Although she concedes the current version of N.J.S.A. 2618-40.12 now allows her to
obtain a gender accurate birth certificate, she argues she has a fundamental right to such a birth
certificate (See Pl.’s Correspondencc 1, ECF No. 103.) Therefore, Plaintiff contends the matter
is not moot, and also argues she has demonstrated she is entitled to damages

The Court finds N.J.S.A. 26:8-40.12, as amended by Senate Bill 478, provides Plaintiff`
with the relief sought in her Amended Complaint. Plaintiff’s Amended Complaint requests
declaratory relief, finding “the Statute and Defendants’ actions in promulgating and enforcing the

[s]tatute” violate the Fourteenth Amendment, the Americans with Disabilities Act, and the

Rehabilitation Act. (Am. Compl. 11 A, ECF No. 62.) Plaintiff also requests injunctive relief,
requiring the State to, among other things, “cease enforcing [the prior iteration of N.J.S.A.
26:8-40.12]” and “[p]rovide gender accurate birth certificates to trans people . . . .” (Am. Compl.
il B.) Thus, Plaintiff`s requests are directed at the State itself, and, by amending N.J.S.A.
26:8-40.12, the State is no longer committing the acts Plaintiff accuses it of violating.

Conspicuously missing from Plaintiff"s request for relief is a finding that Plaintiff has a
federal constitutional right to a gender accurate birth certificate Instead, Plaintiff s requests are
directed at the State specifically. Further, Plaintiff’s Amended Complaint fails to name a federal
defendant,[ and it is unclear to the Court how Plaintiff wishes to obtain federal relief from the State
of New Jersey.

Accordingly, N.J.S.A. 26:8~40.12, as amended by Senate Bill 478, provides Plaintiff with the
relief sought in her Amended Complaint. Plaintiff failed to demonstrate she is entitled to damages,
and therefore, the pending motions are moot. The Court, therefore, denies as moot the pending
motions, (ECF No. 69, 71, 98), and orders the Clerk to close the matter

For the reasons set forth on the record, and for other good cause shown,

rr rs an rhis/_él_l<i`ay OrAprii 2019 oRDERED than

l. The Court DENIES as moot the pending motions (ECF Nos. 69, 71, 98.)

 

l The Court notes that, in association with Plaintiff’s original complaint, the Court certified to the
United States Attorney General that a constitutional question had been raised, and permitted the
Govemment the opportunity to intervene (ECF No. 34.) The Govemment subsequently filed a
statement of interest, indicating its interest in the action because Plaintiffs original Complaint
raised a constitutional challenge regarding the Americans with Disabilities Act (“ADA”)
(Statement of lnterest, ECF No. 49). The Govemment noted that the Court need not reach the
constitutionality of that provision because Plaintiff alleged her disability_gender dysphoria
(“GD”)_resulted from a physical impairment the ADA, however, only encompasses “gender identity
disorders not resulting from physical impairmenrs.” 42 U.S.C. § 12211(b) (emphasis added) (Id.).
Plaintiff subsequently filed an Amended Complaint, again asserting that the State violated the ADA,
and adding that the State violated the Rehabilitation Act of 1973. (Am. Compl. ‘W l 10, 120.) Plaintiff s
Amended Complaint, again, failed to name a federal defendant (See generally id.)

2

2.

The Clerk is hereby ordered to close the matter.

MchAEL A. SHul'iill
UNlTr:l) STATES DlsTRICr JUDGE

